DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 APRIL 2022 has been entered.
 Response to Amendment
Applicant’s arguments, see REMARKS, filed 07 APRIL 2022, with respect to the previous rejection and the claim objections have been fully considered and are persuasive.  The previous rejection and the claim objections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the RCE filed on 07 APRIL 2022, Applicant has amended Claim 1 to further define the invention.  In the amendment to the claim, the number of inflow chambers have been further defined with a cross-section narrower than the cross-section of the assay chamber.  In addition, the inflow channels are orientated perpendicularly to the electrodes and are 180 degrees to each other. 
The Examiner has updated the search and to specifically look for inflow channels 180 degrees from each other on a microfluidic device in addition to electrodes that bridge an assay chamber. 
Upon further searching, the Examiner has found pertinent prior art to KIM, US Publication No. 2010/0140110 A1, Figure 5B, which teaches a microfluidic device, two inflow channels 180 degrees from each other and the reference makes mention of electrodes, however, the electrodes are not orientated such that they bridge an assay chamber.  The reference makes no mention of modifying the electrodes and makes no mention of the cross-section of the assay chamber or channels, therefore there is no motivation to modify the cross-sectional areas or location of the electrodes and inflow channels. 
While KIM is considered a relevant piece of prior art, the Examiner is unable to provide a rejection which would properly teach or suggest the claimed invention where: a microfluidic device, comprising an assay chamber comprising two electrodes that bridge said assay chamber; and first and second inflow channels with a cross-section narrower than the cross section of said assay chamber in fluid communication with said assay chamber, wherein said first and second inflow channels are oriented perpendicularly to said electrodes and are separated from each other by 180 degrees is not found or suggested in the prior art.  
Claims 1-7, 10-18, 21-22 and 30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797